            Case 19-31714         Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46                  Desc Main
                                              Document     Page 1 of 12

Local Form 4 (Chapter 13 Plan)                                                                               December 2017

                                IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             Charlotte DIVISION

          IN RE:
                                                                     Case No.
          JOHNNY RONA McPHAIL
                                                                     Chapter 13

          TIN: XXX-XX- 0766
                                           Debtor(s)




Chapter 13 Plan – Local Plan for the Western District of North Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“Debtor”).

Part 1:     Notices: To Creditors and Other Parties in Interest

Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one. This is a Local Plan with changes from the National Plan. Please review
carefully and, specifically, refer to Part 8 for nonstandard provisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you want the Court to consider your views on
these matters, then you and/or your attorney must file a written objection to confirmation and request for hearing on
confirmation at one of the following addresses:

    Cases filed in the Charlotte or Shelby Divisions:
    Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

    Cases filed in the Statesville Division:
    Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
    Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

    Cases filed in the Asheville or Bryson City Divisions:
    Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be
filed with the Court no later than 21 days following the conclusion of the § 341 meeting of creditors. If you mail your
objection to confirmation to the Court for filing, you must mail it early enough so that the Court will receive it on or before
the deadline stated above. You must also serve a copy of your objection to confirmation on the Debtor at the address
listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for the Debtor and the Chapter 13 Trustee will be
served electronically. If any objections to confirmation are filed with the Court, the objecting party must provide written
notice of the date, time, and location of the hearing on the objection. No hearing will be held unless an objection to
confirmation is filed. If you or your attorney do not take these steps, the Court may decide that you do not oppose the
proposed Plan of the Debtor and may enter an order confirming the Plan.
           Case 19-31714          Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46                Desc Main
                                              Document     Page 2 of 12

The following matters may be of particular importance. The Debtor must check one box on each line to state whether
or not the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
checked, the provision will be ineffective if set out later in the Plan.
1.1    A limit on the amount of a secured claim that may result in a partial                  ☒ Included    ☐ Not Included
       payment or no payment at all to the secured creditor (Part 3.2)
1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money                       ☐ Included    ☒ Not Included
       security interest (Part 3.4)
1.3    Request for termination of the 11 U.S.C. § 362 stay as to surrendered                  ☐ Included    ☒ Not Included
       collateral (Part 3.5)
1.4    Request for assumption of executory contracts and/or unexpired leases                  ☐ Included    ☒ Not Included
       (Part 6)
1.5    Nonstandard provisions                                                                 ☒ Included    ☐ Not Included

Part 2:    Plan Payments and Length of Plan

2.1   Debtor will make regular payments to the Chapter 13 Trustee as follows:
      1,980.00
$                  per    month           for    60                   months
$                  per                    for                         months

Or

$                  per                for a           percentage composition to be paid to general unsecured creditors

2.2   Regular payments to the Chapter 13 Trustee will be made from future income in the following
      manner:
      Check all that apply.
 ☒     Debtor will make payments directly to the Chapter 13 Trustee.
 ☐     Debtor will make payments pursuant to a payroll deduction order.
 ☐     Other (specify method of payment):                                      .

2.3   Additional payments.
      Check one.
 ☒     None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.
Part 3:    Treatment of Secured Claims

3.1   Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are
      included here.
      Check one.
 ☐     None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.
 ☒     The Debtor will maintain the current contractual installment payments on the secured claims listed below, with any
       changes required by the applicable contract and noticed in conformity with any applicable rules. These payments
       will be disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. Any existing
       arrearage on a listed claim will be paid in full through disbursements by the Chapter 13 Trustee, with interest, if
       any, at the rate stated. If relief from the automatic stay is ordered as to any item of collateral listed in this
       paragraph, then, unless otherwise ordered by the Court, all payments under this paragraph as to that collateral will
       cease, and all secured claims based on that collateral will no longer be treated by the Plan.

                                                                               Current
                                                                             installment        Amount of     Interest rate
                                                         Value of             payment           arrearage     on arrearage
      Name of creditor              Collateral           Collateral      (including escrow)      (if any)     (if applicable)

                                                            2
            Case 19-31714       Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46                Desc Main
                                            Document     Page 3 of 12

PNC Bank Mortgage Svs.        Mortgage                $204,000.00      $ 1,042.77           $ 26,685.09                0.0%
                                                                       Disbursed by:
                                                                       ☒Trustee
                                                                       ☐Debtor
                                                                       ☐Other
                                                                       _______________

3.2   Request for valuation of security, payment of fully secured claims, and modification of
      undersecured claims.
      Check one.
 ☐    None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.
      The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
      checked.
 ☒    The Debtor requests that the Court determine the value of the secured claims listed below. For each non-
      governmental secured claim listed below, the Debtor states that the value of the secured claim should be as set
      out in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise
      ordered by the Court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy
      Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be
      paid in full with interest at the rate stated below. Payments on the secured claims will be disbursed by the Chapter
      13 Trustee, the Debtor directly, or as otherwise specified below.

      The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured
      claim under Part 5 of this Plan. If the amount of a creditor’s secured claim is listed below as having no value, the
      creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this Plan. Unless
      otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over
      any contrary amounts listed in this paragraph.

      The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the
      lien on the property interest of the Debtor or the estate until the earlier of:

      (a)      Payment of the underlying debt determined under nonbankruptcy law, or
      (b)      Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be
               released by the creditor.




                                  Estimated                                      Amount of
                                  amount of                                    claims senior      Amount of
                                   creditor’s                      Value of     to creditor’s      secured        Interest
      Name of creditor            total claim     Collateral      Collateral        claim           claim           rate
                                                                 $
Stowe Creek HOA                  $ 1,796.00      HO Lien         204,000.00    $ 154,052.00      $ 1,796.00        6.75%
                                                                                                 Disbursed by:
                                                                                                 ☒Trustee
                                                                                                 ☐Debtor
                                                                                                 ☐Other
                                                                                                 ___________
                                                 2008 Chev.
Wells Fargo Dealer Svs.          $ 10,949.00     Suburban        $ 8,500.00    $ 0.00            $ 8,500.00         6.75%
                                                                                                 Disbursed by:
                                                                                                 ☒Trustee
                                                                                                 ☐Debtor

                                                            3
            Case 19-31714        Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46                 Desc Main
                                             Document     Page 4 of 12

                                                                                                   ☐Other
                                                                                                   ___________

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


Insert additional claims as needed.

3.3   Secured claims excluded from 11 U.S.C. § 506.
      Check one.
 ☒     None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.
3.4   Lien avoidance.
      Check one.
 ☒     None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.
       The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
       checked.

3.5   Surrender of collateral.
      Check one.
 ☒     None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.


Part 4:      Treatment of Fees and Priority Claims

4.1   General
      The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations other than
      those treated in Part 4.5 below, will be paid in full without post-petition interest. Payments on all fees and priority
      claims, other than domestic support obligations, will be disbursed by the Chapter 13 Trustee, rather than the Debtor
      directly.

      Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the Debtor
      directly, rather than by the Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of the Plan. This
      provision includes all regular post-petition payments, as well as any pre-petition or post-petition payment
      arrearages that may exist.

4.2   Chapter 13 Trustee’s fees
      The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.

4.3   Debtor’s Attorney’s fees
      (a)     The total base attorney’s fee is $ 4,500.00 .
      (b)     The balance of the base fee owed to the attorney is $ 4,302.44

4.4   Priority claims other than attorney’s fees and those treated in Part 4.5.
      Check all that apply.
      ☐     None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.
      ☒     Section 507(a) priority claims other than domestic support obligations (generally taxes and other government
            obligations).

Name of creditor                                              Claim Amount
Internal Revenue Svs.
                                                              $ 280.00
NC Dept. of Revenue
                                                              $ 837.00
                                                               4
              Case 19-31714        Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46                 Desc Main
                                               Document     Page 5 of 12


       ☐      Domestic Support Obligations

                                                                                                              Pre-petition
                                                                                                               arrearage
      Name of creditor            Mailing Address (incl. city, state and zip code)          Telephone #      amount, if any

                                                                                                            $


                                                                                                            $

4.5     Domestic support obligations assigned or owed to a governmental unit and paid less than full
        amount.
        Check one.
        ☒     None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.


Part 5:       Treatment of Nonpriority Unsecured Claims

5.1     Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the Chapter 13
        Trustee. If more than one option is checked, the option providing the largest pro rata payment will be effective.
        ☒     The funds remaining after disbursements have been made to all other creditors provided for in this Plan, for an
              estimated payout of
              ___1________%.      (This is a base plan.)
              OR
        ☐     Payment of a               %       composition as set forth in Part 2 of the Plan. (This is a percentage plan.)


5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check One.
        ☒     None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.

5.3     Other separately classified nonpriority unsecured claims.
        Check One.
        ☒     None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

Part 6:       Executory Contracts and Unexpired Leases

6.1     The executory contracts and unexpired leases listed below are assumed and will be treated as
        specified. All other executory contracts and unexpired leases are rejected.
        Check one.
        ☒     None. If “None” is checked, the rest of Part 6.1 need not be completed or reproduced.

Part 7:       Vesting of Property of the Estate

7.1         Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the kind
            specified in 11 U.S.C. § 1306 acquired by the Debtor after commencement of the case but before the case is
            closed, dismissed, or converted to one under another chapter of the Code. All property of the Debtor remains
            vested in the estate and will vest in the Debtor upon entry of the final decree.

                                                               5
            Case 19-31714         Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46                 Desc Main
                                              Document     Page 6 of 12


Part 8:     Nonstandard Plan Provisions

8.1       Nonstandard Plan Provisions
          A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating from it.
          Nonstandard provisions set out elsewhere in this Local Plan are adopted in Part 8.
          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
          checked.
8.1.1    Insurance information for all secured claims (real property or motor vehicles):



        Collateral          Insurance Agent and Address            Vehicle Mileage                       VIN

2008 Chev. Suburban       USAA                                    299,654                      3GNFC16068G146769

Residence                 USAA


Insert additional insurance information as needed.

8.1.2    To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both secured and
         unsecured creditors must file proofs of their claims. Secured claims that are not timely filed may be disallowed or
         subordinated to other claims upon further order of the Court.

8.1.3    Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim for good
         cause shown.

8.1.4    Unless otherwise specifically ordered, any creditor holding a claim secured by property which is removed from the
         protection of the automatic stay, whether by judicial action, voluntary surrender, or through operation of the Plan,
         will receive no further distribution from the Chapter 13 Trustee unless an itemized proof of claim for any
         unsecured deficiency balance is filed within 120 days (or 180 days if the property is real estate or manufactured
         housing), or such other period as the Court orders, after the removal of the property from the protection of the
         automatic stay. The removal date shall be the date of the entry of an order confirming the Plan, modifying the
         Plan, or granting relief from stay. This provision also applies to other creditors who may claim an interest in, or a
         lien upon, property that is removed from the protection of the automatic stay or surrendered to another lien holder.

8.1.5    If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured creditor, the
         creditor shall be treated as unsecured for purposes of distribution and for any other purpose under the Plan and
         the debt shall be subject to discharge.

8.1.6    All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in the Plan or
         will accrue no interest if the Plan so designates. For purposes of distribution, an “Administrative Arrearage” as
         defined by Local Rule 3003-1 will be included as a separate arrearage claim for payment by the Chapter 13
         Trustee or added to any pre-petition arrearage claim.

8.1.7    The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant changes in
         net monthly income that may occur during the pendency of the case and shall amend the appropriate schedules
         previously filed in the case accordingly.



8.1.8    Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such Creditors,
         with respect to application of mortgage and mortgage-related payments, to comply with the provisions of 11
         U.S.C. § 524(i), Local Rule 3003-1, and Local Rule 4001-1(e) relating to Arrearages, Administrative Arrearages,
         Mortgage Payments, and Conduit Mortgage Payments. The terms of Local Rule 3003-1 are specifically
                                                              6
              Case 19-31714       Doc 5      Filed 12/18/19 Entered 12/18/19 16:11:46                  Desc Main
                                               Document     Page 7 of 12

        incorporated herein by reference as if completely set forth with respect to the acceptance and application of all
        funds pursuant to the Conduit Mortgage Payment Rule. As a result, all Conduit Creditors and/or servicers for
        Conduit Creditors shall have an affirmative duty to do the following upon confirmation of the Plan:

        (a)      Properly apply all post-petition payments received from the Chapter 13 Trustee and designated to the
                 pre-petition arrearage claim and the administrative arrearage claim only to such claims;

        (b)      Properly apply all post-petition payments received from the Chapter 13 Trustee and designated as
                 Conduit Mortgage Payments beginning with the calendar month and year designated for such payment
                 by the Court in the Order Confirming Plan;

        (c)      Properly apply all post-petition payments received directly from the Debtor in a non-conduit mortgage
                 plan only to post-petition payments unless otherwise ordered by the Court;

        (d)      Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor
                 based solely on a pre-petition default;

        (e)      Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor
                 (including additional interest, escrow, and taxes) unless notice of such fees and charges has been timely
                 filed pursuant to the applicable Federal Rule of Bankruptcy Procedure and a proof of claim has been filed
                 and has not been disallowed upon objection of the Chapter 13 Trustee or the Debtor;

        (f)      To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal
                 Rule of Bankruptcy Procedure and are added to the Plan, to apply only payments received from the
                 Chapter 13 Trustee that are designated as payment of such fees and charges only to such fees and
                 charges; and

        (g)      To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal
                 Rule of Bankruptcy Procedure and are NOT added to the Plan, to apply only payments received directly
                 from the Debtor and designated as payments of such fees and charges only to such fees and charges.

8.1.9   If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a change in a
        variable interest rate, or if any post-petition fees or expenses are added to the Plan, and an increase in the plan
        payment is required as a result, the Debtor shall thereafter make such increased plan payment as is necessary.
        Provided, however, that the Conduit Creditor shall have complied with the requirements of the applicable Federal
        Rule of Bankruptcy Procedure for the allowance of such Conduit Mortgage Payment change or addition of such
        fees and expenses. The Chapter 13 Trustee shall file notice of the required plan payment increase with the Court
        and serve a copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor
        through CM/ECF.

8.1.10 All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the
       administration of this Chapter 13 case.

8.1.11 Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter 13 cases to
       permit affected secured creditors to contact the Debtor about the status of insurance coverage on property used
       as collateral and, if there are direct payments being made to creditors, to allow affected secured creditors to
       contact the Debtor in writing about any direct payment default and to require affected secured creditors to send
       statements, payment coupons, or other correspondence to the Debtor that the creditor sends to its non-
       bankruptcy debtor customers. Such actions do not constitute violations of 11 U.S.C. § 362(a).



8.1.12 Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee payments
       to creditors will be disbursed in the following order of priority:

        (a)      Administrative, including administrative priority, and secured claims to be paid in full; then,

                                                               7
              Case 19-31714        Doc 5      Filed 12/18/19 Entered 12/18/19 16:11:46               Desc Main
                                                Document     Page 8 of 12

        (b)       Pre-petition priority unsecured claims to be paid in full; then,

        (c)       Nonpriority unsecured claims.

8.1.13 Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s acceptance of
       the treatment of its claim(s) as proposed in the Plan.

8.1.14 The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless claimants
       are paid in full (100% of claims) or unless otherwise ordered by the Court.

8.1.15 Other Non-Standard Provisions, including Special Terms: The Petitioner is currently caring for his deceased
       sister's children who are homeless.

Part 9:       Signature(s):

9.1 Signatures of Debtor and Debtor’s Attorney

I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to all matters
set forth herein.

/s/ Johnny McPhail
Signature of Debtor 1                                Signature of Debtor 2

Executed on      12/9/2019                           Executed on
                 MM / DD / YYYY                                      MM / DD / YYYY

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this
document.


/s/ BLWhite                                             Date             12/9/2019
Signature of Attorney for Debtor                                         MM / DD / YYYY

Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions as
noted in the Plan, the Debtor and the Debtor’s attorney certify by filing this document that the wording and order
of the provisions in this Chapter 13 Plan are substantially similar to those contained in Official Form 113.




                                               CERTIFICATE OF SERVICE

This is to certify that I have this day served each party or counsel of record indicated on the list attached hereto in the
foregoing matter with a copy of this Chapter 13 Plan by depositing in the United States mail a copy of same in a properly
addressed envelope with first class postage thereon. Attorneys were served electronically.

                                                                 8
           Case 19-31714        Doc 5   Filed 12/18/19 Entered 12/18/19 16:11:46      Desc Main
                                          Document     Page 9 of 12



        This the 19th day of December, 2019.                   __/s/ BLWhite __________________

                                                               Barbara L. White
                                                               1101 South Boulevard, Suite 201
                                                               Charlotte, NC 28203
                                                               (704) 375-9411
                                                               State Bar No. 10105


Parties served:

Mr. Johnny Mc Phail
10821 Slaltom Hill Rd.
Charlotte, NC 28278



U.S. Attorney's Office
227 W. Trade St., Suite 1700
Charlotte, NC 28202


Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346


NC Department of Revenue
PO Box 1168
Raleigh, NC 27602


City-County Tax Collector
PO Box 31637
Charlotte, NC 28231


Atrium Health
PO Box 71108
Charlotte, NC 28272



Capital One Bank USA, NA
PO Box 30281
Salt Lake City, UT 84130-0281



Care Credit/Syncb
PO Box 965036
Orlando, FL 32896-5036


Carolinas Healthcare
PO Box 71108
Charlotte, NC 28272



                                                     9
          Case 19-31714          Doc 5   Filed 12/18/19 Entered 12/18/19 16:11:46   Desc Main
                                          Document     Page 10 of 12


Carter Young INC
882 N Main Street
Suite 120
Conyers, GA 30012-4442



Client Services Inc.
3451 Harry S. Truman Blvd.
St. Charles, MO63301-9816



HH Gregg/Syncb
PO Box 965036
Orlando, FL 32986-5036




Hutchens Law Firm
PO Box 1028
Fayetteville, NC 28302-1028



Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101



KaY Jewelers
375 Ghent Rd.
Fairlawn, OH 44333-4600



Law Office of Chris Karrensteen
10590 Independence PT. Parkway
ste. 200
Matthews, NC 28105-1168



McCarthy Burgess & Wolff
2600 Cannon Rd.
Cleveland, OH 44146



PNC Bank Mortgage Svc.
PO Box 8703
Dayton, OH 45401



PNC Bank, National Association
3232 Newmark Drive
Miamiburg, OH 45342-5421

                                                      10
          Case 19-31714      Doc 5     Filed 12/18/19 Entered 12/18/19 16:11:46   Desc Main
                                        Document     Page 11 of 12




Quantum3 Group LLC as agent for Credit Corp
PO Box 788
Kirkland, WA 98083-0788



Quantum3 Group LLC as agent for Sandi Fundi
PO Box 788
Kirkland, WA 98083-0788



Receivables Performance
20816 44th Ave.
W. Lynwood, WA 98036



SC Department of Employment and Workforce
PO Box 8597
Columbia, SC 29202-8597



SC Department of Employment & Workforce
1550 Gadsden Street
PO Box 8597
Columbia, SC 29202-8597



Springleaf
PO Box 4193
Rock Hill, SC 29732-6193



Stowe Creek HOA
c/o Cedar Mgmt. Group
PO Box 26844
Charlotte, NC 28221-6844



Synchrony Bank
c/o PRA Receivables Management, LLC
POB 41021
Norfolk, VA 23541-1021




Time Warner
PO Box 70872
Charlotte, NC 28272-0872




                                                    11
          Case 19-31714        Doc 5    Filed 12/18/19 Entered 12/18/19 16:11:46   Desc Main
                                         Document     Page 12 of 12

USAA Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288-1600


US Acute Care Solution
EMP of Mecklenburg County
PO Box 14000
Belfast, ME 04915




Wellington Square Apartments
Carter-Young, INC
882 N Main ST
STe 120
Conyers, GA 30012-4442



Wells Fargo Bank N.A., dba Wells Fargo Dealer
PO Box 19657
Irvine, CA 92623-9657



Wells Fargo Dealer Services
PO Box 1697
Winterville, NC 28590-1697



Westgate Resort Blue Tr. Orlando Ltd.
5601 Windover Dr.
Orlando, FL 32819-7936




                                                     12
